Citation Nr: 1724539	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  06-15 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1972 to March 1979.  He also served in the National Guard from March 1979 to September 1987. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In an March 2005 rating decision, the RO denied service connection for a cervical spine disability.  In a March 2007 rating decision, the RO denied service connection for a right knee disability. 

In November 2010, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims folder.

In March 2011, August 2012, October 2013, March 2015 and January 2016, the Board remanded this matter for further development, which has been completed, and the case has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The competent evidence of record fails to show that the Veteran's current right knee disability had its onset during active service, manifested within one year of his separation from active service, or was otherwise caused by active service.

2.  The competent evidence of record fails to show that the Veteran's current cervical spine disability had its onset during active service, manifested within one year of his separation from active service, or was otherwise caused by active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA provided adequate notice regarding the claims for service connection in letters dated May 2004, October 2004, December 2005 and September 2006.

Pursuant to VA's duty to assist a claimant in the development of a claim, VA provided examinations and obtained medical opinions in June 2015 and February 2016.  38 U.S.C.A. § 5103A (d)(1); 38 C.F.R. § 3.159 (c)(4)(i).  Although the Veteran has been provided numerous examinations for his claims, these amount to the adequate examination and opinion of record.  In addition, VA has associated the Veteran's service treatment records (STRs), VA treatment records, and obtainable private treatment records with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Actions in compliance with the January 2016 remand instructions include that the VA make a request to the Saginaw VA Medical Center for the Veteran's treatment records since 1979.  This request was made and the claims file shows that Saginaw VAMC was able to provide records from 1982 forward, but no prior records were available.  The VA was also instructed to contact the Social Security Administration (SSA) and attempt to obtain all records pertaining to the Veteran's claim for disability benefits.  Upon request, the SSA informed the VA that there were no records available pertaining to the Veteran.  

In addition, the VA obtained medical opinions relating to the Veteran's claims.  The Board finds, therefore, that the AOJ substantially complied with the January 2016 remand directives regarding obtaining additional records.

As previously acknowledged, the Veteran was afforded hearings before a VLJ via videoconference in November 2010, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claims based on the current record.

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Claims for Service Connection

The Veteran seeks service connection for a right knee and cervical spine disabilities.  He asserts that he injured his right knee during service when he was involved in a motor vehicle accident, due to a fall in service and due to a fall from a tree.  He also claims that he injured his cervical spine when he was involved in multiple motor vehicle accidents during service, due to a fall from a tree and due to wearing his Kevlar helmet. 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
 §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a) (West 2015); 38 C.F.R. § 3.303 (a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans, 12 Vet. App. at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

      (1)  Right Knee

The Veteran contends that he injured his right knee in service during a motor vehicle accident which he believes occurred around Christmas in the early 1970s, a fall in 1982 and when he fell out of a tree in 1987. 

Service treatment record show that during an October 1977 examination, the Veteran denied a trick or locked knee.  He was treated in April 1978 for edema of the right knee, at which time he denied trauma or history of knee problems.  The examiner ruled out a torn lateral meniscus; however he did note patella bursitis and chondromalacia.  In October 1978 he was also treated for right knee pain due to running.  

He also reported normal lower extremities during his February 1979 discharge examination. 

The record contains evidence that the Veteran was involved in a motor vehicle accident while serving in the National Guard in June 1979.  His military personnel records show that the Jeep the Veteran was driving flipped, ejecting the Veteran and the assistant driver from the vehicle. 

The medical records associated with this accident show that the Veteran suffered an acute cervical strain and a contusion on his left leg.  The record further shows that the Veteran was cleared to return to work ten days after the accident. 

Notably there is no documentation in the Veteran's service treatment records that he sought treatment for a right knee injury due to a fall or a fall from a tree. 

Although the Veteran has been afforded multiple examinations and opinions, the most pertinent opinion is the February 2016 opinion, because it was based upon a complete record.  The Veteran was previously diagnosed with osteoarthritis of the right knee in 2011.  

The February 2016 opinion stated, based upon a thorough review of the record, that it was unlikely as not that the Veteran's current complications with his right knee are associated with his service related injuries.  The author reasoned that the Veteran's diagnosis of prepatellar bursitis and patella bursitis have not made any clinically relevant changes to the architecture of his bony anatomy in over 35 years as demonstrated by the minimal degenerative process from his x-rays.  In addition, the author continued, bursitis is a self-limiting condition and would likely resolve within one year's time and not be recurrent or chronic in nature of long periods of time.  Chondromalacia and a lateral meniscus tear were also ruled out because they did not seem to have been consistently problematic as his joint line is well preserved and there are no lesions seen on x-rays.

It is further stated in the February 2016 opinion that it is unlikely as not that any muscular strain or tension would have become a chronic problem without showing more consistent radiographic findings of injury.  The x-rays taken of the Veteran show minimal changes associated with no trauma of substantial history requiring any orthopedic or general medical treatment. 

The Board has considered the Veteran's statements in regards to his knee injuries and their etiology.  He is competent to report injuries, symptoms, and treatment.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to opine on the etiology of his claimed disorders as they are not susceptible to lay observation and the etiology is beyond that of a lay person, unlike a broken leg.  As such, the Board finds that the Veteran is not competent to provide a medical opinion in this matter.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Accordingly, the Veteran's lay statements linking his disorder to service are not competent and have limited probative value.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The weight of the evidence is against a finding that the Veteran's current right knee disability is etiologically related to the injuries the Veteran incurred in service.  In this regard, the February 2016 VA opinion is most probative.  The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds the February 2016 VA medical opinion to have significant probative value because it is based on a thorough review of the Veteran's social and medical history.

In sum, the Board finds that service connection for a right knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      (2)  Cervical Spine

The Veteran claims that he injured his cervical spine when he was involved in multiple motor vehicle accidents between 1972 and 1985, due to wearing his Kevlar helmet and falling out of a tree in 1987. 

The Veteran's October 1977 reenlistment examination, April 1979 discharge examination and September 1982 periodic examinations all show either normal spine or are negative for complaints relating to his spine. 

As noted above, the Veteran was involved in a motor vehicle accident in June 1979 while serving in the National Guard where the Veteran and the assistant driver were ejected from the vehicle.  The medical records associated with this accident show that the Veteran suffered an acute cervical strain and a contusion on his left leg.  

In addition, the Veteran contends that he was involved in a motor vehicle accident while on leave with his family in the early 1970s.  He has stated that he did not seek treatment for his injuries, but that his lower back was "torqued out" and he experienced swelling. 

The record also contains a May 1985 Statement of Medical Examination and Duty, which shows that the Veteran was involved in a motor vehicle accident during which he was thrown around when the vehicle struck a ditch.  The examiner noted that the Veteran was experiencing tenderness and spasms throughout the lumbar spine with limited range of motion and gave a diagnosis of muscle strain.  This record contains no complaint or diagnosis pertinent to the cervical spine.  

Other STRs also show that he sought treatment for his back in October 1974 and October 1985, but no diagnoses were noted.

The Veteran's private post-service treatment records show that was diagnosed with cervical disk herniation with spondylitic disease and underwent anterior cervical discectomy and fusion with Casper plate osteosynthesis in April 2002.  

Based upon a review of the record, including the foregoing, the VA staff physician who authored the February 2016 opinion opined that a strain is temporary and treated consistently and to full resolution with only conservative management.  He further stated that a strain does not become chronic or result in disc herniation which would then have been treated as it were.  Therefore, he determined that it is unlikely that the Veteran's documented injuries would have disc herniation without radicular symptom.

Although the opinion does not use the exact language requested by the January 2016 remand instructions, it can be reasoned from the entirety of the opinion that the author concluded that it was not as least as likely as not (50 percent or greater) that the Veteran's cervical spine disability is related to his active duty from August 1972 to March 1979, to include the motor vehicle accident around Christmas 1972 1973, 1974 or 1976.

The opinion further states that it is unlikely as not that the current pathology of the Veteran's cervical spine disability, to include the loss of cervical lordosis, did not result from headwear, falling from a tree or an accident while riding in a fire vehicle.  The author reasoned that there is no documentation in orthopedic spine literature for Kevlar helmets or any other helmets causing a loss of lordosis.  He was also in agreement with the previous orthopedic surgeon that there is no orthopedic literature supporting neck strain from helmet wear causing a debilitating condition such as loss of lordosis.

Finally, the opinion author concluded that the Veteran's neck strain was not chronic in nature, because such strains usually resolve fully with conservative treatment unless they are associated with polymyalgia or an autoimmune condition, for which the Veteran does not have diagnoses. 

The opinion author was also instructed to reconcile a lack of diagnosis for chronic disability of a musculoligamentous type strain since March 2004 in opposition to Dr. S's April 2004 diagnosis of a musculoligamentous type strain.  The January 2016 author argued that there is no way to discern whether the condition of strain is chronic or not as it was diagnosed by Dr. S in 2004.  While a strain may cause acute cramping and sensitivity to the local area, it does not cause disc herniation and associated stenosis of the cervical spine.  Therefore, the January 2016 opinion reasoned that while there cannot be any full appreciation of the chronic nature of the strain, it is unequivocal that there is no relation with strain and associated disc herniation and the Veteran's anterior cervical discectomy and fusion. 

The VA examiner reviewed VA treatment records, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and the examiner's knowledge of medical principles.  This examination and addendum opinion are found to thoroughly and accurately portray the extent of the cervical spine disability.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).

The Board has considered the Veteran's statements in regards to his cervical spine injuries and their etiology.  He is competent to report injuries, symptoms, and treatment.  See Layno v, 6 Vet. App. at 469.  However, he is not competent to opine on the etiology of his claimed disorders as they are not susceptible to lay observation and the etiology is beyond that of a lay person, unlike a broken leg.  As such, the Board finds that the Veteran is not competent to provide a medical opinion this matter.  See Kahana, 24 Vet. App. at 438 (2011); see also Jandreau, 492 F.3d. at 1372; Colantonio, 606 F.3d at 1382.  Accordingly, the Veteran's lay statements linking his disorder to service are not competent and have limited probative value.  See Davidson, 581 F.3d at 1316.

The weight of the evidence is against a finding that the Veteran's current cervical spine disability is etiologically related to the injuries the Veteran incurred in service.  In this regard, the February 2016 VA opinion is most probative.  The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  See Nieves-Rodriguez, 22 Vet. App. at 304.  To that end, the Board finds the February 2016 VA medical opinion to have significant probative value because it is based on a thorough review of the Veteran's social and medical history.

In sum, the Board finds that service connection for a cervical spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for a cervical spine disability is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


